IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAVID L. ELLISON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3193

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 3, 2014.

An appeal from the Circuit Court for Gilchrist County.
Mark W. Moseley, Judge.

David L. Ellison, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.